Citation Nr: 1825950	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-08 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension disability. 

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine disability. 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1988 to November 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Winston-Salem, North Carolina (RO).  In that rating decision, the RO awarded service connection for hypertension and assigned a noncompensable evaluation, awarded service connection for lumbar spine disability and assigned a 10 percent rating, and awarded service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating.  The Veteran appealed the denial of higher evaluations, to include consideration for a TDIU. 

In December 2013, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In July 2016, the Board remanded the claims to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of VA treatment and to afford the Veteran with new VA examinations to evaluate the severity of his disabilities.  A review of the claims folder reflects compliance with the Board's remand directives. 

By the way of a November 2016 rating decision, the RO increased the assigned evaluation to 100 percent for PTSD disability, effective from September 15, 2009 (the original date of claim).  This award demonstrates a full grant of the benefit sought for the Veteran's PTSD disability, and the matter is no longer on appeal.  

The Board notes the assignment of a 100 percent schedular disability rating for the service-connected PTSD disability does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008); see also 38 U.S.C. § 1114 (s) (2012).  Accordingly, the Board must still consider the claim TDIU based on the Veteran's service-connected disabilities other than PTSD. 

The Board acknowledges that in December 2013 the Veteran attempted to withdraw his appeal of increased rating for hypertension disability, but his request was later rescinded with his appearance at the Board hearing prior to the issuance of a dismissal by the Board.  Accordingly, the Board retains jurisdiction and considers the matter still on appeal.


FINDINGS OF FACT

1. The Veteran's hypertension disability is not manifested by diastolic blood pressure predominantly 100 or more, systolic blood pressure predominantly 160 or more, or a history of diastolic pressure predominantly over 100 requiring medication for control.

2.  The Veteran's lumbar spine disability has been manifested by x-ray evidence of degenerative changes with subjective complaints of pain and stiffness with increased activity and with objective findings of decreased forward flexion.  There was no evidence of ankylosis of the entire thoracolumbar or evidence of incapacitating episodes of at least two weeks or more due to Intervertebral Disc Disease (IVDS).

3.  A total disability rating due to individual unemployability (TDIU) may not be granted separately for the Veteran's other service-connected disabilities without consideration of his PTSD disability.




CONCLUSIONS OF LAWS

1.  The criteria for an initial compensable rating for hypertension disability have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.31, 4.104, Diagnostic Code 7101 (2017).

2.  The criteria for entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2017).

3.  The criteria for entitlement to a total disability rating due to individual unemployability (TDIU) have not been met or approximated.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in October 2009, January 2010, and April 2010 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports. 

The Veteran was provided a hearing before the undersigned VLJ in December 2013.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.   Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in July 2016 to obtain outstanding VA medical records, outstanding private medical records, and afford the Veteran examinations for his disabilities.   In October 2016 records were obtained from VA medical facilities.  Additionally, the Veteran was provided VA examinations in November 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

2.  Increased Rating 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).




Hypertension 

The Veteran asserts that he should be afforded a higher rating for his hypertension.  He contends that he has continuously taken medication to control his hypertension and it has not improved.  The Veteran is currently assigned a noncompensable rating for hypertension under Diagnostic Code 7101, 38 C.F.R. § 4.104 (2017). 

Diagnostic Code 7101 provides a 10 percent rating for evidence showing diastolic pressure of predominately 100 or more, or; systolic pressure of predominately 160 or more; or as a minimum rating for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided for evidence of diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is provided for evidence of diastolic pressure of predominantly 120 or more.  A 60 percent rating is provided for evidence of diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A review of the service treatment records (STRs) shows that the Veteran was noted to have abnormal blood pressure readings in 1990 at which time he was diagnosed with hypertension and started medication for control.  Available blood pressure readings during that period were as follows: 144/98, 136/94, 130/108, 131/91, 130/94, 140/100, 120/90, 120/100, 140/90, 140/100, 140/100. 143/94, 140/90, 130/100, 130/90, and 128/90.  VA treatment notes presented a well-documented blood pressure disability from 2008 to 2016 which was considered controlled by medication.  There are numerous blood pressure readings during this period, and they consistently show diastolic blood pressure less than 100 and systolic blood pressure less than 160.  

At an October 2010 VA examination, the Veteran reported that his hypertension had an onset during his period of service and he takes medication for his blood pressure.  He complained of symptoms of headaches, fatigue, dizziness, sweats, and stress, as well as medication side of effect of erectile dysfunction.  Blood pressure readings at the time of the examination were 150/100, 146/100, and 150/100.  His heart examination revealed a regular rate and rhythm that was without audible murmur, rub, click, or gallop.  Peripheral pulses were intact, full, and symmetrical. There were no arteriosclerotic complications of the Veteran's hypertension.  His echocardiogram (EKG) was normal, and his stress test was normal. The examiner provided a diagnosis of hypertension.  

The Veteran was afforded another VA examination in November 2016 to evaluate the severity of his hypertension disability.  The examination report shows that the diagnosis of hypertension was continued.  The Veteran reported a history of lightheadedness, headaches and nose bleeds since onset of his current hypertension.  Blood pressure readings at the time of the examination were 140/100, 136/96, and 140/96.  No heart abnormalities were recorded.  The VA examiner found that the Veteran did not have any complications as a result of his hypertension.  The VA examiner noted that the Veteran's hypertension required continuous medication but that he had no history of a diastolic blood pressure elevated to predominantly 100 or more.

Based on a review of the competent evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for hypertension.  In this regard, there is no evidence of record showing that the Veteran has diastolic blood pressure predominantly 100 or more, systolic blood pressure predominantly 160 or more or that he has a history of diastolic pressure predominantly over 100 which requires medication for control.  Therefore, a compensable rating for hypertension is not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Board has considered that the Veteran's blood pressure readings recorded during the October 2010 VA examination reflect diastolic blood of 100 on each of the three readings.  However, there is no indication from the Veteran's VA treatment record, which is well-documented with the Veteran's blood pressure readings, that he has a history of diastolic blood pressure readings of predominantly 100 or more during the period under appeal; a conclusion that was specifically reached by the November 2016 VA examiner.  As such, the Board finds that the preponderance of the competent evidence does not support a compensable rating for hypertension under Diagnostic Code 7101.  See 38 C.F.R. § 4.104. 



The Board notes the Veteran's contentions regarding his ongoing continuous medication use and impact of his hypertension has on his daily living.  The Veteran is competent to testify to such lay observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation.  VA treatment records note blood pressure readings are predominantly in the range of less than 160 for systolic pressure and are predominantly less than 100 for diastolic pressure.  Further, any elevated readings were infrequent and followed by subsequent lower readings.  While the Veteran does require the use of continuous medication for control, there was no history of a diastolic pressure of predominantly 100 or more to warrant a compensable evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Board has also considered the Veteran's lay assertion that he has complications of hypertension due to headaches, nose bleeds, fatigue, dizziness, sweats, stress, and erectile dysfunction.  However, as a layperson without appropriate training and expertise, the Veteran is not competent to attribute such symptoms to his hypertension disability.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("a layperson is generally not capable of opining on matters requiring medical knowledge").   

In this case, none of those conditions have not been specifically related to his hypertension by the VA examiners.  Notably, the 2016 VA examiner specifically concluded that the Veteran did not have any complications as a result of his hypertension based on the findings from clinical examination and review of the medical records.  Therefore, the Board finds that the Veteran's assertions are outweighed by the probative medical evidence of record, and the Board does not attribute the Veteran's reported symptoms of headaches, nose bleeds, fatigue, dizziness, sweats, stress, and erectile dysfunction to his service-connected hypertension.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine 

The Veteran seeks higher evaluation for his lumbar spine disability which is currently rated as 10 percent disabling under Diagnostic Code 5237, which pertains to loss of motion of the spine.  38 C.F.R. § 4.71a (2017). 

The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  

Under this formula, a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  38 C.F.R. § 4.71a. 

A 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.   38 C.F.R. § 4.71a.
A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

The criteria for Intervertebral Disc Syndrome (IVDS) also potentially apply.  Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, for Intervertebral Disc Syndrome.   

The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service treatment records show that he injured his low back during his period of service.  He filed his claim for entitlement to service connection in September 2009.  VA treatment records dated from 2008 to 2010 show the Veteran complained of recurrent low back pain with episodes of exacerbations from lifting heavy objects.  He has received physical therapy for his low back with the goal of reducing pain and increasing flexibility and stability.   These records show that he has been assessed with lumbago.  See December 2008, February 2009, and March 2009 VA treatment records.   

A May 2010 VA treatment record shows that the Veteran presented with complaints of radiating pain down his lower extremity as well as stiffness and decreased motion in his low back during flare-up.  On clinical examination, he was evaluated with a normal gait and normal range of motion in the lumbar spine, but there was evidence of pain at 45 degrees of forward flexion.  Straight leg test was negative on both sides and there was no abnormality on neurologic examination.   A September 2010 VA treatment record shows that the Veteran presented with low back pain.  He stated that he had recently received pain medication from the emergency room.  The Veteran had a slow, stiff, arthralgic gait on clinical examination.  He denied any bowel or bladder problems.  The Veteran's pain medication was increased and a back brace was ordered.  

In October 2010, the Veteran underwent a VA general medical examination in conjunction with his claims for service connection.  The Veteran reported a history of back injury during his period of service.  He complained of difficulty with walking more than 35 feet and he reported that he suffered falls due to his spine condition.  He also complained of stiffness, fatigue, spasms, decreased motion, and weakness in his lumbar spine as well as pain, weakness, tingling and numbness in his left leg.  He denied any bowel problems, but he reported a history of erectile dysfunction and bladder problems associated with low back.  The Veteran reported that he needs to void six times a day and four times a night.  He stated that he was barely able to function with pain medication because of low back pain, and during flare-ups of pain, he reported he had further decrease in range of motion.  The Veteran also reported he had an incapacitating episode for three days in September 2010 when his VA physician recommend bed rest.  The Veteran reported that his lumbar spine disability resulted in functional impairment due to difficulty with standing, inability to bend, or difficulty walking short distances. 

On clinical examination, the 2010 VA examiner observed objective evidence of radiating pain in the Veteran's left leg on movement.  There was no evidence of muscle spasms, guarding, or weakness in the lumbar spine, and the Veteran had a normal spinal contour.  There was tenderness on palpitation and he had positive straight left test, bilaterally.  On range of motion testing, the Veteran had forward flexion limited to 75 degrees due to pain and total combined range of motion limited to 190 degrees due to pain.  The VA examiner concluded that there was no additional limitation of motion after repetitive use test.  The Veteran had normal motor, sensory, and reflexes in both lower extremities on neurologic examination.   X-ray film of the lumbar spine was negative for abnormalities.  The VA examiner concluded that there was no sign of IVDS or permanent nerve root involvement.  A diagnosis of lumbar strain was provided. 

VA treatment records dated from 2010 to 2016 show the Veteran complained progressively worsening low back pain.  A January 2011 VA physical therapy consultation report shows that the Veteran had chronic low back pain due to mild degenerative disc disease.  On clinical evaluation, there was no evidence of tenderness on palpitation and range of motion was limited to 60 degrees on forward flexion while standing.  The Veteran was prescribed 8 weeks of physical therapy in order to decrease pain and increase flexibility in his low back.  Subsequent VA x-ray films in January 2013 confirmed findings of mild degenerative disc disease as well as degenerative joint disease in the lumbar spine.  

An August 2015 VA emergency room treatment record shows that the Veteran presented with an acute exacerbation of low back pain for the past four days after a bumpy truck ride and lifting for work.  He denied any bladder or bowel problems.  On clinical examination, there was evidence of pain on palpation, painful motion, positive straight leg tests, and muscle spasms.  He was prescribed pain medication and 48-hour bedrest by the VA physician.  Subsequent VA treatment records continue to show complaints of chronic low back pain as well as stiffness, weakness, and decreased motion in the lumbar spine. 
The Veteran was most recently afforded a VA spine examination in November 2016.  In that examination report, the VA examiner confirmed a diagnosis of lumbar strain.  The Veteran reported that his low back pain has progressively worsened over the years and he takes pain medication to treat his chronic low back pain.  The Veteran stated that during flare-ups of his disability, he experiences stiffness, pain, and decreased range of motion in his lumbar spine.  His disability resulted in limitation of motion and he used a cane for ambulation.  On physical examination, the range of motion testing revealed findings of forward flexion limited to 65 degrees due to pain after repetitive use testing and result of functional loss and combined range of motion limited 215 degrees due to pain after repetitive use testing and result of functional loss.  The VA examiner felt that the medical examination was neither consistent nor inconsistent with the Veteran's reports of functional loss due to flare-ups of symptoms.  There was no objective evidence of muscle spasms, muscle atrophy, or ankylosis.  Motor, sensation, and reflex evaluations were normal in both lower extremities.  There was no evidence of radiculopathy symptoms in either lower extremity and there was no evidence of IVDS.  The VA examiner found that the Veteran did not have any neurologic conditions as result of his spine, to include bladder and bowel problems.   The VA examiner stated that the Veteran's lumbar spine disability impacted his ability to work in settings that required heavy lifting. 

Collectively, the evidence of record shows that the Veteran's lumbar spine disability was manifested by x-ray evidence of degenerative disorder with subjective complaints of pain, stiffness, and weakness in low back and objective findings of decreased range of motion.  He had a normal gait and there was no evidence of abnormal spinal contour due to muscle guarding.  The Veteran had a history of worsening low back pain and radiating pain down his lower extremities but no evidence of radiculopathy in either leg.  He testified that he experienced flare-ups that resulted in increased pain, stiffness, and limitation of motion.  

Findings on range of motion of the lumbar spine and the lay evidence of functional loss is insufficient to demonstrate limitation of forward flexion of less than 60 degrees or combined range of the thoracolumbar spine less than 120 degrees.  While there is one indication of pain on forward flexion at 45 degrees, it was also noted that the Veteran had full range of motion in the lumbar spine during this VA physical therapy consultation.  Moreover, later VA medical records consistently demonstration that while the Veteran complained of decreased motion in his lumbar spine, it was not limited to less than 60 degrees on forward flexion or a combined range of motion limited to less than 120 degrees.  As such, the Board finds that the preponderance of the competent evidence of record does not support the assignment of an evaluation in excess of 10 percent based on limitation of motion.  See 38 C.F.R. § 4.71, Diagnostic Code 5237.  

In addition, while the Veteran reported incapacitating episodes due to increases in low back pain, there is no diagnosis of intervertebral disc syndrome (IVDS).  Moreover, the record does not show, and the Veteran has not asserted, that he has experienced incapacitating episodes of at least two weeks in a 12-month period.  Rather, the record only shows that he required a few days of physician prescribed bedrest in 2010 and another few days in 2015 because of flare-up of his lumbar spine disability, which is insufficient to support an evaluation in excess of 10 percent based on IVDS. See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243. 

The assignment of the current 10 percent rating already includes the pain that the Veteran experience on motion as result of functional loss.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  There is no evidence of additional disability due to weakness, fatigue, or incoordination that has not already been considered in the assignment of the 10 percent evaluation.  

Nevertheless, the Veteran maintains that his spine disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208(1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.   

The schedule also provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In this case, the VA examiners found no evidence of radiculopathy in the lower extremities and the Veteran has consistently denied any bowel problems associated with his lumbar spine disability.  In addition, none of the medical records references objective bladder dysfunction or erectile dysfunction impairments associated with his lumbar spine disability.  

The Board has considered the Veteran's complaints of bladder impairment and erectile dysfunction associated with his lumbar spine disability; however, the 2016 VA examiner concluded that the Veteran did not have any other neurologic abnormalities or findings associated with his lumbar spine disability.  As such, the Board finds that the preponderance of the medical evidence is against a finding that the Veteran has any additional objective neurologic abnormalities.  There is no other provision under which any other additional separate disability rating may be assigned for the Veteran's disability.

In short, the evidence does not support the assignment of any additional separation compensable evaluation for associated disabilities.  After a review of all the evidence of record for the entire period under consideration, the Board finds that an evaluation in excess of 10 percent is not warranted for lumbar spine disability.  

2.  Total Disability Rating due to Individual Unemployability (TDIU)

The Veteran is in receipt of a 100 percent schedular disability rating for the service-connected PTSD disability.  However, the assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Notably, there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more, which is known as the statutory "housebound" rate.  38 U.S.C. § 1114 (s) (2012).  In Bradley v. Peake, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  As such, the Board will consider whether TDIU based on the Veteran's service-connected disabilities other than PTSD is warranted in this case. 

In this case, the Veteran also has service-connection in effect for the following: lumbar spine disability rated as 10 percent disabling; and hypertension, right foot disability, and residual scar, each rated as noncompensable.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16 (2017).

Normally, consideration is given to such an award only if the Veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16 (a).  However, failure to satisfy these percentage standards is not an absolute bar to an award of TDIU.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).

Notwithstanding the schedular 100 percent rating assigned for the Veteran's service-connected PTSD disability, his other service-connected disabilities alone or together do not meet the criteria for the assignment of a TDIU during the time period on appeal.  See 38 C.F.R. § 4.16 (a).  Moreover, the Veteran's other service-connected disabilities, taken alone or together, have not been shown to render him unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (b).  

Here, in his June 2011 application for increased compensation based in individual unemployability, VA Form 21-8940, the Veteran stated that he was no longer able to maintain employment as result of his PTSD, hypertension, and back disabilities.  The Veteran reported that he was unable to maintain employment because of PTSD disability made it difficult for him to be around people due to anxiety and panic attacks.  He further stated that his ability to work was precluded by his back disability which could give out at any moment.  The Veteran also indicated that he had completed high school as well as completed some training for automobile repair and autobody repair at a community college.  

In the November 2016 VA examination report, the VA examiner found that the Veteran's service-connected hypertension disability did not preclude any form of employment.  While the Veteran's service-connected lumbar spine disability precludes the Veteran's ability to work in physical labor setting that required lifting 25 pounds or more, the VA examiner found that the Veteran's lumbar spine disability did not impact sedentary employment or light duty work that did not require heavy lifting. 

The Board acknowledges that the Veteran's military occupational specialty was a mechanic and his post-service training was for automobile and autobody repair, which suggests physically demanding occupation.  In addition, the records from the Veteran's Vocational Rehabilitation and Education (VRE) folder show that the Veteran's service-connected disabilities clearly impact his ability to obtain and maintain employment as they make it difficult for him to participate in occupational setting that requires lifting, prolonged sitting, standing, walking, bending.  However, VRE folder further shows that the Veteran's PTSD disability alone resulted in serious handicap as his mental health symptoms that impact his ability to work with others.  In addition, the VRE counselor noted that the Veteran's history of incarceration and his lack of work experience impacted his ability to obtain suitable employment.  See April 2012 VRE counselor's narrative report. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities other than PTSD render him unable to maintain substantially gainful employment.  Moreover, the Veteran does not contend that a TDIU is warranted solely based on his service-connected disabilities other than PTSD disability.  

Rather, the competent evidence of record demonstrates that the Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected PTSD disability.  VA medical records show that the Veteran's PTSD disability results in total social and occupational impairment.  Here, to award a separate TDIU rating, in addition to the schedular 100 percent rating based on the Veteran's service-connected psychiatric disorder would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2017).  As such, entitlement to a TDIU is denied.  


ORDER

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an initial rating in excess of 10 percent for lumbar spine disability. 

Entitlement to a total disability rating due to individual employability is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


